Citation Nr: 0204600	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  00-11 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.  The veteran was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  

This case underwent additional development by VA in April 
2002, to include an additional audiological examination.  The 
requested development has been completed and the case has 
been returned to the Board for final appellate review. 


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  Bilateral hearing loss is due to noise exposure in 
service during World War II.


CONCLUSION OF LAW

Bilateral high frequency hearing loss was incurred in active 
duty.  38 U.S.C.A. 
§§ 1110, 1154, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304(d), 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Besides 
eliminating the requirement that a claimant submit evidence 
of a well-grounded claim, it provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  Specifically, it requires VA to notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim.  The VCAA also provides for 
a broader VA obligation to obtain relevant records and advise 
a claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal in an October 
1999 Statement of the Case and in an August 2001 Supplemental 
Statement of the Case.  The veteran has not identified and 
the Board is not aware of any additional evidence or 
information which could be obtained to substantiate his claim 
for service connection for bilateral hearing loss.  In this 
regard, while the veteran indicated that he had undergone a 
VA audiological examination in March 1998 at the VA Medical 
Center in Kansas City, Kansas, a response from that facility 
reflects that such examination was not performed.  In sum, 
the facts relevant to the veteran's claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  In any event, in 
light of the award of service connection for bilateral 
hearing loss herein, the veteran will not be prejudiced as a 
result of the Board deciding this claim without first 
affording the RO an opportunity to consider the claim in 
light of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

I.  Applicable Laws and Regulations

A.  General Service connection laws and regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the case of any veteran who served for 90 days or more 
during a period of war, and an organic disease of the nervous 
system (sensorineural hearing loss) becomes manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service, it shall be considered to have 
been incurred in such service, even when there is no record 
of evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

B.  Combat Status

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court observed 
that the import of the statute is ascertained when viewed in 
the context of comparing the evaluation of the merits of the 
claim of a non-combat veteran and a combat veteran.  A non-
combat veteran's claim must be denied if the preponderance of 
the evidence is against the claim.  By preponderance of the 
evidence is meant that the truth of the fact in controversy 
is "more likely than not."  See Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991).  Conversely, a combat veteran's claim 
cannot be denied unless there is "clear and convincing 
evidence" to the contrary as to the service incurrence or 
aggravation element.  By "clear and convincing" is meant that 
there is a "reasonable certainty of the truth of the fact in 
controversy."  See Vanerson v. West, 12 Vet. App. 254 (1999).

C.  Hearing loss laws and regulations

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

If the record shows evidence of inservice acoustic trauma and 
inservice audiometric results indicate an upward shift in 
tested thresholds, and if post-service audiometric testing 
results meet the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post-service findings to injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  Hensley, 5 Vet. App. at 159.

II.  Factual Background

The veteran maintains that his hearing disability is a result 
of combat noise exposure during World War II.  Service 
medical records reflect that in November 1944, the veteran 
sustained a fragmentation wound to the right arm and that he 
was awarded the Combat Infantryman Badge as a result.  A 
March 1946 separation examination report is negative for any 
evidence of bilateral hearing loss.  At discharge, the 
veteran had 15/15, bilaterally, on whispered voice testing.
In light of this evidence, the Board concludes that the 
veteran served in combat during World War II.  Therefore, the 
Board further concludes that the statutory presumptions 
relating to combat are applicable in this case.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Because the veteran's 
contentions regarding noise exposure in service are 
consistent with the circumstances and hardships surrounding 
his service during World War II, the Board finds that all 
statements made by the veteran regarding such noise exposure 
will be accepted as fact.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

Private and VA medical records, dating from 1946-2002, 
reflect that the first evidence of current bilateral 
sensorineural hearing loss disability as defined by 38 C.F.R. 
§ 3.385 was during a March 1999 VA audiological examination.  
A January 2000 medical report, submitted by Randolph 
McKenzie, M.D., reflects that the veteran reported having 
been exposed to intense noise during the Battle of the Bulge 
in World War II.  The veteran indicated that he had 
intermittent tinnitus but that he had become used to it.  The 
veteran related that after service, he had not been exposed 
to noise because he had been employed in the clothing 
business for many years and since he retired, he had worked 
in a grocery store on a part-time basis.  The veteran did not 
complain of any dizziness.  An audiological examination at 
that time revealed bilateral hearing loss disability as 
defined by 
38 C.F.R. § 3.385.  
An April 2002 VA audiological examination report reflects 
that the veteran gave a history of noise exposure consistent 
with that previously reported in this decision.  An 
audiological examination revealed bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  The examiner 
indicated that a review of all audiological examinations 
available for review were indicative of auditory thresholds 
consistent with noise exposure.  The examiner related that 
the veteran's separation physical indicated normal hearing as 
defined by a whispered voice test.  The examiner reiterated 
that the veteran reported having served in combat during 
World War II which was supported by the claims file, and that 
he had not been exposed to high risk noise after service.  It 
was the examiner's conclusion that the veteran's hearing loss 
was more likely than not related to combat noise exposure 
during service.  

III.  Analysis

In this case, the evidence demonstrates that the veteran 
currently has hearing loss for VA compensation purposes in 
accordance with 38 C.F.R. § 3.385.  Thus, the primary issue 
that remains to be resolved in this case is whether the 
veteran's current bilateral hearing loss disability was 
incurred as a result of the veteran's in-service combat noise 
exposure during World War II.  As discussed above, the Board 
requested and obtained a VA medical opinion for the specific 
purpose of addressing this issue in April 2002.  While the 
veteran's first complaint of hearing loss was many years 
after his active service, there is no evidence of any high 
risk noise exposure after service discharge.  The VA examiner 
in April 2002 has concluded that the veteran's bilateral 
hearing loss is more likely than not the result of exposure 
to noise during combat in World War II.  There are no other 
pertinent medical opinions of record.  Therefore, in light of 
the VA examiner's opinion in April 2002 that the veteran's 
current bilateral hearing loss was more likely than not a 
result of noise exposure during combat service in World War 
II and in the absence of any post service evidence of noise 
exposure, the Board finds that service connection is 
warranted for bilateral hearing loss. 



ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

